                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                              Case No.: 4:19-CR-00009-2-FL



UNITED STATES OF AMERICA               )
                                       )
              vs.                      )
                                       )
                                       )             ORDER
ALCINDAR PHILLIPS,                     )
                                       )
                         Defendant     )



       Upon motion of retained counsel, Myron T. Hill, Jr., for the above referenced defendant, it

is hereby ORDERED that Docket Number 190 be sealed until such time as requested to be unsealed

by Defense Counsel.



                 5th
       This the _______         December
                        day of _____________, 2019.



                                            ____________________________________
                                            The Honorable Louise W. Flanagan
                                            Chief United States District Judge
